MEMORANDUM **
The only question on appeal is whether the district court abused its discretion in dismissing this case for improper venue. See Bruns v. Nat’l Credit Union Admin., 122 F.3d 1251, 1253 (9th Cir.1997) (stating standard of review). In our view, it did not.
Defendant is the Commonwealth of Pennsylvania, Bureau of Charitable Organizations, and the complaint challenges the constitutionality of a Pennsylvania statute that Defendant enforces in Pennsylvania. The district court held that, because the acts complained of occurred or will occur in Pennsylvania, but not in California, California was an improper venue under 28 U.S.C. § 1391(b). The district court also observed that there is a valid “interest in preventing Pennsylvania officials from being haled into court in any state where a resident’s conduct in Pennsylvania subjects it to possible Pennsylvania enforcement action.” We agree. See Leroy v. Great W. United Corp., 443 U.S. 173, 99 S.Ct. 2710, 61 L.Ed.2d 464 (1979) (affirming a Texas district court’s decision to dismiss for improper venue, under the prior statute, a complaint by a Texas corporation against Idaho officials).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.